COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       Ariel Montoya and Ofelia Montoya v. AMCAP Mortgage, Ltd

Appellate case number:     01-20-00799-CV

Trial court case number: 2019V-0152

Trial court:               155th District Court of Austin County

       The motion for rehearing is denied.
       It is so ORDERED.

Judge’s signature:     /s/ Peter Kelly
                      Acting for the Court


Panel consists of Chief Justice Radack, and Justices Kelly and Landau.

Date: December 13, 2022